           Case 1:17-vv-00533-UNJ Document 44 Filed 10/23/18 Page 1 of 5




         In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 17-0533V
                                     Filed: August 15, 2018
                                         UNPUBLISHED


    KAY PATE,
                                                             Special Processing Unit (SPU);
                        Petitioner,                          Damages Decision Based on Proffer;
    v.                                                       Influenza (Flu) Vaccine; Shoulder
                                                             Injury Related to Vaccine
    SECRETARY OF HEALTH AND                                  Administration (SIRVA)
    HUMAN SERVICES,

                       Respondent.


Isaiah Richard Kalinowski, Maglio Christopher & Toale, PA, Washington, DC, for
petitioner.
Daniel Anthony Principato, U.S. Department of Justice, Washington, DC, for
respondent.

                               DECISION AWARDING DAMAGES 1

Dorsey, Chief Special Master:

       On April 14, 2017, petitioner filed a petition for compensation under the National
Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq., 2 (the “Vaccine
Act”). Petitioner alleges that her November 20, 2015 influenza (“flu”) vaccination
caused her to suffer a shoulder injury. See Petition at 1-3. The case was assigned to
the Special Processing Unit of the Office of Special Masters.

       On January 5, 2018, a ruling on entitlement was issued, finding petitioner entitled
to compensation for her shoulder injury. On August 14, 2018, respondent filed a proffer
on award of compensation (“Proffer”) indicating petitioner should be awarded
$78,083.78 (comprised of $77,500.00 in past and future pain and suffering and $583.78
in unreimbursable expenses). Proffer at 1. In the Proffer, respondent represented that
1 Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C.
§ 300aa (2012).
           Case 1:17-vv-00533-UNJ Document 44 Filed 10/23/18 Page 2 of 5



petitioner agrees with the proffered award. On August 14, 2018, petitioner filed a notice
confirming that she accepts the proffer filed by respondent. Based on the record as a
whole, the undersigned finds that petitioner is entitled to an award as stated in the
Proffer.

       Pursuant to the terms stated in the attached Proffer, the undersigned awards
petitioner a lump sum payment of $78,083.78 (comprised of $77,500.00 in past
and future pain and suffering and $583.78 in unreimbursable expenses) in the
form of a check payable to petitioner, Kay Pate. This amount represents
compensation for all damages that would be available under § 300aa-15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision. 3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice

renouncing the right to seek review.


                                                      2
      Case 1:17-vv-00533-UNJ Document 44 Filed 10/23/18 Page 3 of 5



          IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                         OFFICE OF SPECIAL MASTERS
____________________________________
                                      )
KAY PATE,                             )
                                      )
             Petitioner,              )    No. 17-533V
                                      )    Chief Special Master Dorsey
      v.                              )    ECF
                                      )
SECRETARY OF HEALTH AND               )
HUMAN SERVICES,                       )
                                      )
             Respondent.              )
                                      )

                     PROFFER ON AWARD OF COMPENSATION

I.    Compensation for Vaccine Injury-Related Items

      On January 4, 2018, respondent filed a Vaccine Rule 4(c) report concluding that

petitioner suffered an injury that is compensable under the National Childhood Vaccine

Injury Act of 1986, as amended, 42 U.S.C. §§ 300aa-1 to -34. Accordingly, on January

5, 2018, the Chief Special Master issued a Ruling on Entitlement.

      Respondent now proffers that, based on the evidence of record, petitioner should

be awarded $78,083.78 (comprised of $77,500.00 in past and future pain and suffering

and $583.78 in unreimbursable expenses). This amount represents all elements of

compensation to which petitioner would be entitled under 42 U.S.C. § 300aa-15(a).

Petitioner agrees.
        Case 1:17-vv-00533-UNJ Document 44 Filed 10/23/18 Page 4 of 5



II.      Items of Compensation and Form of the Award

         The parties recommend that the compensation provided to petitioner should be

made through a lump sum payment described below, and request that the Chief Special

Master’s decision and the Court’s judgment award the following: 1

      A. Petitioner’s Damages


         A lump sum payment of $78,083.78 in the form of a check payable to petitioner,

Kay Pate.

      B. Guardianship


         Petitioner is a competent adult. Evidence of guardianship is not required in this

case.



                                               Respectfully submitted,

                                               CHAD A. READLER
                                               Acting Assistant Attorney General

                                               C. SALVATORE D’ALESSIO
                                               Acting Director
                                               Torts Branch, Civil Division

                                               CATHARINE E. REEVES
                                               Deputy Director
                                               Torts Branch, Civil Division

                                               ALEXIS B. BABCOCK
                                               Assistant Director
                                               Torts Branch, Civil Division




1
  Should petitioner die prior to entry of judgment, the parties reserve the right to move
the Court for appropriate relief. In particular, respondent would oppose any award for
future medical expenses, future pain and suffering, and future lost wages.
                                              2
     Case 1:17-vv-00533-UNJ Document 44 Filed 10/23/18 Page 5 of 5



                                   /s/ Daniel A. Principato
                                   DANIEL A. PRINCIPATO
                                   Trial Attorney
                                   Torts Branch, Civil Division
                                   U.S. Department of Justice
                                   P.O. Box 146
                                   Benjamin Franklin Station
                                   Washington, D.C. 20044-0146
                                   Phone: (202) 616-3662
                                   Fax: (202) 353-2988

Dated: August 14, 2018




                                   3
